DETAILED ACTION
	This is the first office action in response to U.S. application 16/415,243. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because the claims are apparatus claims of a robot system and the components of the system are written in a way that they look like steps. In order to clearly link the component structure to the function which it is programmed to program, the following changes are suggested.  
In claim 1 “a sensor which obtains” should read “a sensor configured to obtain”
In claim 1 “a controller which controls” should read “a controller which is configured to control”
In claim 1 “and which performs a predetermined operation” should read “configured to perform a predetermined operation”
In claim 2 “a robot controller for controlling the robot uses” should read “the robot controller for controlling the robot configured to use”. However, this may depend on the 112b rejection below depending on what Applicant intended. 
In claim 3 “the tool moving device moves the tool” should read “the tool moving device is configured to move the tool”
In claim 4 “at least one of the robot and the tool performs” should read “at least one of the robot and the tool is configured to perform”
In claim 5 “the arm performs” should read “the arm configured to perform”
In claim 5 “a sensor which is attached to the arm or the tool, and which obtains data” should read “a sensor which is attached to the arm or the tool configured to obtain data”
In claim 5 “a controller which controls” should read “a controller configured to control”
In claim 6 “robot controller for controlling the robot uses” should read “robot controller is configured to control the robot and configured to use….”
In claim 7 “the tool moving device moves the tool” should read “the tool moving device is configured to move the tool”
  Appropriate correction is required.

Claim 2 is objected to because of the following informality:
In claim 2 “The robot control system” should read “The robot system”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case claims 1 and 5 use the phrase “means for moving the object” with the specification describing this in paragraph 6 as a conveyor device. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 and 6 cite the limitation “robot controller for controlling the robot uses the data which is sequentially received from the sensor in every cycle which is longer than the tool control cycle so as to control the robot”. It is unclear which cycle is meant when it is claimed “every cycle”, whether this is referring to the robot cycle or the sensor cycle.
	Claim 2 further cites the limitation “a robot controller for controlling”. This claim is dependent on claim 1 which cites the limitation “a controller”. It is unclear if this is referring to the same controller or if the controller cited in claim 2 is a separate controller. 
	Claim 6 further cites the limitation “the robot controller for controlling”. This claim is dependent on claim 5 which cites the limitation “a controller which controls”. It is unclear if this is referring to the same controller or if the controller cited in claim 6 is a separate controller. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 61100805) in view of Ikeda (US 20130329954).
Regarding claim 1, Hasegawa teaches a robot system (Page 3, line 22 – “a device for correcting positional deviation of a tooling robot”) comprising: 
a sensor which obtains data for detecting at least a position of an object (Fig. 1(a) light sensor means 5 composed of lamp 6 and one-dimensional image sensor 7 with page 1 lines 30-31 discussing the light sensor detecting the position of the work line and page 1 line 14 discussing the work line containing products); 
a robot to which a tool is attached (Page 1 line 27 “holder means installed on a wrist portion of a robot for movably holding a work tool”), and which performs a predetermined operation for the object by using the tool (Page 1 lines 9-11 discuss work to be carried out by a work tool along a work line); and 
a controller which controls, using the data, a tool moving device which moves the tool with respect to the robot, the tool, or an arm member which is located at a distal end side of an arm of the robot (Fig. 1(a) robot body control M which moves robot along a predetermined work line with Fig. 1(a) further showing the tool connected to the main robot body via wrist W) with a tool control cycle which is shorter than a control cycle of the robot (Page 2 lines 5-6 “the movement control means 11 controls the motor 10 on the basis of the video signal a of the - dimensional image sensor 7” with Fig. 1(a) showing the movement control means independent from the motor control unit M and  page 3 lines 11-12 “the power tool is moved independently of the movement of the arm of the robot, it has high speed responsiveness” where it would be obvious to have a shorter tool cycle compared to the robot cycle to have high speed responsiveness to adjust the tool to the work line via the tool controller).
Though Hasegawa teaches the working tool moving along the working line it does not explicitly teach an object which is being moved by a moving means for moving the object. Ikeda teaches an object which is being moved by a moving means for moving the object ([0047] discusses Fig. 1 which shows workpieces W being moved to the robot device 300 by conveyor 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Hasegawa and modify it with the conveyor of Ikeda as conveyor belts are used to efficiently move workpieces through a manufacturing or production process. 
Regarding claim 3, Hasegawa teaches wherein the tool moving device moves the tool together with the sensor (Fig. 1(b) shows the light sensor means 5 as a part of the tool apparatus 1 so if the tool is moved the sensor would also be moved).

Regarding claim 4, Hasegawa teaches wherein at least one of the robot and the tool performs an abnormality management process when a position of the object detected based on the data is changed beyond a predetermined reference (discusses the positional deviation correcting device 1 as correcting any deviations from the predetermined work line).
Regarding claim 5, Hasegawa teaches a robot (Fig. 1(a) shows wrist W with Fig. 4 showing the wrist attached to a robot) comprising: 
an arm to which a tool is attached (Fig. 1(a) shows wrist W attached to the apparatus 1 with Fig. 5 further showing the wrist attached to an arm), and the arm performs a predetermined operation by the tool for an object which is being moved by a moving means for moving the object (work is to be carried out by work tool along work line); 
a sensor which is attached to the arm or the tool (Fig. 1(b) shows the light sensor means 5 as a part of the tool apparatus 1), and which obtains data for detecting at least a position of the object  (Fig. 1(a) light sensor means 5 composed of lamp 6 and one-dimensional image sensor 7); and 
a controller which controls, using the data, a tool moving device which moves the tool with respect to the arm, the tool, or an arm member which is located at a distal end side of the arm (Fig. 1(a) robot body control M which moves robot along a with a tool control cycle which is shorter than a control cycle of the robot (“the movement control means 11 controls the motor 10 on the basis of the video signal a of the - dimensional image sensor 7” with Fig. 1(a) showing the movement control means independent from the motor control unit M and  “the power tool is moved independently of the movement of the arm of the robot, it has high speed responsiveness” where it would be obvious to have a shorter tool cycle compared to the robot cycle to have high speed responsiveness to adjust the tool to the work line via the tool controller).
Though Hasegawa teaches the working tool moving along the working line it does not explicitly teach an object which is being moved by a moving means for moving the object. Ikeda teaches an object which is being moved by a moving means for moving the object ([0047] discusses Fig. 1 which shows workpieces W being moved to the robot device 300 by conveyor 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Hasegawa and modify it with the conveyor of Ikeda as conveyor belts are used to efficiently move workpieces through a manufacturing or production process. 

Regarding claim 7, Hasegawa teaches wherein the tool moving device moves the tool together with the sensor (Fig. 1(b) shows the light sensor means 5 as a part of the tool apparatus 1 so if the tool is moved the sensor would also be moved).

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa and Ikeda in view of Ishikawa (US 8948916).
Regarding claim 2, modified Hasegawa teaches a sensor obtaining data within the control cycle. Modified Hasegawa does not explicitly teach wherein the sensor obtains the data in a cycle which is shorter than the control cycle of the robot, and a robot controller for controlling the robot uses the data which is sequentially received from the sensor in every cycle which is longer than the tool control cycle so as to control the robot.
Ishikawa teaches wherein the sensor obtains the data in a cycle which is shorter than the control cycle of the robot (Col. 3 line 59 – Col. 4 line 3 discuss a process of data synchronization involving a sensor cycle and a robot control cycle with Col. 4 lines 4-8 discussing the sensor cycle being shorter than the robot control cycle), and a robot controller for controlling the robot uses the data which is sequentially received from the sensor in every cycle which is longer than the tool control cycle so as to control the robot (Col. 2 lines 14-19 discuss the robot control device executing control to reflect feedback from a sensor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Hasegawa and further modify it with the control cycles of Ishikawa as the shorter sensor cycle allows for the synchronization of the corrective data based on the sensor and the robot control cycle which prevents deterioration of control processes increasing the system’s accuracy (Col. 4 lines 23-37).

Regarding claim 6, modified Hasegawa teaches a sensor obtaining data within the control cycle. Modified Hasegawa does not explicitly teach wherein the sensor obtains the data in a cycle which is shorter than the control cycle of the robot and 
the robot controller for controlling the robot uses the data which is sequentially received from the sensor in every cycle which is longer than the tool control cycle so as to control the robot.
 Ishikawa teaches wherein the sensor obtains the data in a cycle which is shorter than the control cycle of the robot (Col. 3 line 59 – Col. 4 line 3 discuss a process of data synchronization involving a sensor cycle and a robot control cycle with Col. 4 lines 4-8 discussing the sensor cycle being shorter than the robot control cycle), and 
the robot controller for controlling the robot uses the data which is sequentially received from the sensor in every cycle which is longer than the tool control cycle so as to control the robot (Col. 2 lines 14-19 discuss the robot control device executing control to reflect feedback from a sensor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Hasegawa and further modify it with the control cycles of Ishikawa as the shorter sensor cycle allows for the synchronization of the corrective data based on the sensor and the robot control cycle which prevents deterioration of control processes increasing the system’s accuracy (Col. 4 lines 23-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIELLE MARIE JACKSON/           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666